UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. January 31, 2009 (Unaudited) Common Stocks95.8% Shares Value ($) Consumer Discretionary13.7% 99 Cents Only Stores 92,662 a,b 776,508 Advance Auto Parts 187,717 6,143,977 Aeropostale 132,300 a,b 2,792,853 American Eagle Outfitters 408,600 3,681,486 American Greetings, Cl. A 92,181 400,066 AnnTaylor Stores 116,573 b 573,539 ArvinMeritor 149,438 a 261,516 Barnes & Noble 75,166 a 1,234,226 Belo, Cl. A 178,039 254,596 Blyth 48,950 a 166,919 Bob Evans Farms 60,743 a 1,066,647 BorgWarner 229,553 3,874,855 Boyd Gaming 115,550 a 555,796 Brink's Home Security Holding 80,645 b 1,844,351 Brinker International 201,655 2,212,155 Callaway Golf 127,825 972,748 Career Education 145,727 b 3,176,849 Carmax 436,844 a,b 3,612,700 Cheesecake Factory 121,205 b 1,052,059 Chico's FAS 350,970 a,b 1,389,841 Chipotle Mexican Grill, Cl. A 65,379 a,b 3,122,501 Coldwater Creek 94,400 a,b 266,208 Collective Brands 126,196 a,b 1,346,511 Corinthian Colleges 169,544 a,b 3,167,082 DeVry 122,122 6,543,297 Dick's Sporting Goods 168,573 b 1,855,989 Dollar Tree 179,662 b 7,673,364 DreamWorks Animation SKG, Cl. A 152,662 b 3,350,931 Foot Locker 306,920 2,258,931 Gentex 276,711 a 2,321,605 Guess? 119,297 a 1,919,489 Hanesbrands 185,119 a,b 1,664,220 Harte-Hanks 76,880 a 484,344 Hovnanian Enterprises, Cl. A 102,540 a,b 173,293 International Speedway, Cl. A 54,943 1,279,073 ITT Educational Services 62,152 a,b 7,614,242 J Crew Group 102,641 a,b 1,026,410 John Wiley & Sons, Cl. A 84,821 3,005,208 Lamar Advertising, Cl. A 150,416 a,b 1,355,248 Life Time Fitness 71,222 a,b 1,054,798 LKQ 277,001 b 3,199,362 Marvel Entertainment 97,163 a,b 2,672,954 Matthews International, Cl. A 60,531 a 2,357,077 MDC Holdings 72,829 2,231,481 Modine Manufacturing 65,370 179,114 Mohawk Industries 111,220 a,b 3,571,274 NetFlix 82,544 a,b 2,983,140 NVR 10,776 b 4,591,546 O'Reilly Automotive 266,734 a,b PetSmart Phillips-Van Heusen Priceline.com 80,433 a,b Regis 87,300 Rent-A-Center 132,195 a,b Ross Stores Ryland Group 84,550 a Saks 290,004 a,b Scholastic 53,750 Scientific Games, Cl. A 128,748 b Service Corporation International Sotheby's 133,113 a Strayer Education 28,195 Thor Industries 72,539 a Timberland, Cl. A 91,062 a,b Toll Brothers 258,283 a,b Tupperware Brands Under Armour, Cl. A 72,199 a,b Urban Outfitters 225,933 b Warnaco Group 94,022 b Wendy's/Arby's Group, Cl. A Williams-Sonoma 171,445 a Consumer Staples4.4% Alberto-Culver BJ's Wholesale Club 116,504 a,b Church & Dwight 138,843 a Corn Products International Energizer Holdings 115,626 b Flowers Foods Hansen Natural 146,569 a,b Hormel Foods Lancaster Colony 39,252 a NBTY 108,519 b PepsiAmericas Ralcorp Holdings 111,730 a,b Ruddick 77,518 a Smithfield Foods 235,431 a,b Tootsie Roll Industries 51,217 a Universal 49,483 Energy6.6% Arch Coal Bill Barrett 73,269 a,b Cimarex Energy Comstock Resources 91,241 b Denbury Resources 489,699 b Encore Acquisition 104,500 b Exterran Holdings 128,148 a,b FMC Technologies 247,848 b Forest Oil 192,470 a,b Frontier Oil 205,800 a Helix Energy Solutions Group 181,741 a,b Helmerich & Payne Mariner Energy 175,972 b Newfield Exploration 262,163 b Oceaneering International 107,893 b Overseas Shipholding Group 49,978 a Patriot Coal 129,549 a,b Patterson-UTI Energy Plains Exploration & Production 213,308 b Pride International 343,081 b Quicksilver Resources 221,275 a,b Southern Union Superior Energy Services 153,550 b Tidewater 102,152 a Unit 93,622 b Financial17.4% Affiliated Managers Group 81,396 a,b Alexandria Real Estate Equities 63,837 a AMB Property 195,198 a American Financial Group AmeriCredit 260,639 a,b Apollo Investment 281,773 a Arthur J. Gallagher & Co. Associated Banc-Corp 253,158 a Astoria Financial BancorpSouth 143,284 a Bank of Hawaii 94,582 BRE Properties 101,215 a Brown & Brown Camden Property Trust Cathay General Bancorp 98,074 a City National 80,160 a Colonial BancGroup 413,001 a Commerce Bancshares Cousins Properties 86,442 a Cullen/Frost Bankers Duke Realty 291,967 a Eaton Vance Equity One 66,759 a Essex Property Trust 53,108 a Everest Re Group Federal Realty Investment Trust 116,881 a Fidelity National Financial, Cl. A First American First Niagara Financial Group FirstMerit Fulton Financial 346,747 a Hanover Insurance Group HCC Insurance Holdings Highwoods Properties 125,954 a Horace Mann Educators 80,300 Hospitality Properties Trust 186,165 a International Bancshares Jefferies Group 239,700 a Jones Lang LaSalle 68,305 Liberty Property Trust Macerich 150,797 a 2,222,748 Mack-Cali Realty 130,542 2,652,613 Mercury General 70,570 a 2,733,882 Nationwide Health Properties 196,964 5,028,491 New York Community Bancorp 682,302 9,040,502 Old Republic International 457,424 4,720,616 Omega Healthcare Investors 163,041 2,385,290 PacWest Bancorp 48,438 a 819,087 PMI Group 138,460 a 192,459 Potlatch 78,297 a 1,972,301 Protective Life 138,444 1,146,316 Raymond James Financial 191,122 a 3,537,668 Rayonier 156,272 4,600,648 Realty Income 206,640 a 3,981,953 Regency Centers 138,772 a 4,898,652 Reinsurance Group of America 143,870 5,126,088 SEI Investments 264,400 3,349,948 SL Green Realty 112,997 a 1,775,183 StanCorp Financial Group 96,942 2,503,042 SVB Financial Group 64,917 a,b 1,348,326 Synovus Financial 556,460 a 2,203,582 TCF Financial 228,314 a 2,828,810 UDR 269,898 a 3,165,904 Unitrin 97,461 a 1,243,602 Valley National Bancorp 267,499 a 3,482,837 W.R. Berkley 274,871 7,278,584 Waddell & Reed Financial, Cl. A 168,012 2,372,329 Washington Federal 174,268 a 2,140,011 Webster Financial Corp. 104,322 a 436,066 Weingarten Realty Investors 153,505 a 2,485,246 Westamerica Bancorporation 57,240 a 2,445,865 Wilmington Trust 134,918 a 1,847,027 Health Care12.0% Advanced Medical Optics 105,476 a,b 2,317,308 Affymetrix 142,300 b 452,514 Beckman Coulter 124,174 6,173,931 Bio-Rad Laboratories, Cl. A 37,882 b 2,407,022 Cerner 134,878 a,b 4,548,086 Charles River Laboratories International 134,114 a,b 3,273,723 Community Health Systems 184,819 b 3,445,026 Covance 125,426 b 4,841,444 Edwards Lifesciences 110,350 a,b 6,344,022 Endo Pharmaceuticals Holdings 232,068 b 5,214,568 Gen-Probe 107,817 b 4,853,921 Health Management Associates, Cl.
